DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 7-9, 12, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 9,708,812) in view of Fradera Pellicer (US 2012/0055102) and further in view of Condit (US 4,830,531).
Regarding claim 1, Jeske discloses a system 100 including brackets 105 and T-bolts 104 securing a post 107 to an edge angle 103 having an anchor channel 111, wherein each T-bolt 104 has a respective head comprising first and second ends and a respective shank (Fig 1-3), (Col 3, Lines 37-46).
Jeske does not disclose a post sleeve comprising: a first mounting plate comprising a first mounting hole; a second mounting plate comprising a second mounting hole; and a channel portion extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post within the channel; and the first and second mounting plates are configured to be attached to an anchor channel of an edge angle. However, Fradera Pellicer discloses a post sleeve 129A comprising a first mounting plate 141 comprising a first mounting hole; a second mounting plate 141 comprising a second mounting hole; and a channel portion 148 extending between the first mounting plate and the second mounting plate, wherein: the channel portion comprises a channel configured to secure a post 130 within the channel; and the first and second mounting plates are configured to be attached to an anchor channel of an edge angle (Fig 8). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the two brackets of Jeske for the post sleeve of Fradera Pellicer, using known methods with no change in their respective functions in order to provide a more secure connection between the post and the edge channel and to simplify the connection by reducing the number of brackets. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Jeske discloses the t-bolts, but does not disclose using a first locking T-bolt through the first mounting hole and a second locking T-bolt through the second mounting hole, each locking T-bolt including a head having a first side mating with a first end via a first rounded surface and a second side mating with a second end via a second rounded surface. However, Condit discloses a connection assembly 40 including mounting plates 50 using a first locking T-bolt 90 through the first mounting hole 60 and a second locking T-bolt 90 through the second mounting hole 60 (Fig 1), each locking T-bolt 90 including a head 91 having a first side 92 mating with a first end via a first rounded surface 94 and a second side 93 mating with a second end 95 via a second rounded surface (Fig 2). All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the two t-bolts of Jeske for the t-bolt of Condit, using known methods with no change in their respective functions in order to provide a more secure connection between the t-bolt and the anchor channel. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.
Regarding claim 3, Fradera Pellicer further discloses the channel portion 148 comprises an opening separating the first mounting plate and the second mounting plate (Fig 8).
Regarding claim 7, Condit further discloses each T-bolt 90 comprises: a respective head 91 comprising first and second ends 93, 94 each comprising respective locking grooves 100 configured to lock the respective head of the T- bolt within the anchor channel; and a respective shank 102, wherein at least a portion of the respective shank is threaded (Fig 2).
Regarding claim 8, Jeske modified by Fradera Pellicer and Condit discloses as discussed in claim 7, as modified, the respective head of the each respective T-bolt is shaped to rotationally lock in a substantially upright position within the anchor channel when a nut is being attached to the respective shank of the each respective T-bolt of the two locking T-bolts.
Regarding claim 9, Jeske modified by Fradera Pellicer and Condit discloses as discussed in claim 7, but does not disclose the respective shank of the each respective T-bolt comprises an orientation mark. However, it would have been an obvious engineering design to include an orientation mark in the shank in order to provide feedback to the installer.
Regarding claims 12 and 14, Jeske modified by Fradera Pellicer and Condit disclose the basic claimed method. The claimed method steps would have been obvious method of providing the post sleeve and t-bolts. The steps can obviously be seen in the above rejections of the apparatus claims 1 and 7 since the method claims merely recite the apparatus claims in method form.
Regarding claim 15, Jeske discloses the step of providing the post 107 configured to be secured within the modified channel (Fig 1).
Regarding claim 16, Jeske modified by Fradera Pellicer and Condit disclose the basic claimed method. The claimed method steps would have been obvious method of providing the post sleeve and t-bolts. The steps can obviously be seen in the above rejections of the apparatus claims 1 since the method claims merely recite the apparatus claims in method form.
The modified method includes the step of attaching two or more post sleeves to the anchor channel of the edge angle.

5.	Claims 10, 11, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeske (US 9,708,812) in view of Fradera Pellicer (US 2012/0055102), Condit (US 4,830,531) and further in view Purvis (US 2006/0145131). 
Regarding claim 10, Jeske discloses two or more of the post sleeves 107, (Fig 1), but does not disclose two or more posts each comprising respective railing attachments and each configured to be secured by a different one of the two or more of the post sleeves and railing cables, wherein the respective railing attachments of each of the two or more posts are configured to be connected to the railings cables. However, Purvis discloses a guard rail system including post 26, railing attachments 30, railing sleeves 26 and railing cables 34, (Fig 1). Therefore, it would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Jeske, Fradera Pellicer and Condit to include railing cables and railing attachments as taught by Purvis, in order to provide a fall restrain system during the construction of the building that is easy to remove.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.
Regarding claim 11, the modified system of Jeske, Fradera Pellicer, Condit and Purvis would have two locking T-bolts for each of the two or more of the post sleeve.
	Regarding claim 20, Jeske modified by Fradera Pellicer, Condit and Purvis disclose the basic claimed method. The claimed method steps would have been obvious method of attaching the post to the respective posts sleeve and connecting the railing cables to the railing attachments. The steps can obviously be seen in the above rejections of the apparatus claim 10 since the method claims merely recite the apparatus claims in method form.

Allowable Subject Matter
6.	Claims 4-6, 13, 18, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1, 3, 7-12, 14-16, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/27/2022